Citation Nr: 1202630	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus. 

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to March 1967, and from March 1976 to June 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010, the Veteran provided testimony at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.  In a May 2010 written statement to the Board, the Veteran indicated that he desired another Board hearing in Washington, DC.  Unless there is a problem with the transcript of the earlier hearing, which is not shown or alleged in this case, the Veteran is not entitled to another hearing before the Board.  See 38 U.S.C.A. § 20.700 (2011) (indicating that only one hearing is authorized by law in an appeal).  

The Board remanded the Veteran's appeal in September 2010.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in September 2010 to obtain clarification from the Veteran as to whether he wanted to pursue a claim for compensation for vertigo and tinnitus under 38 U.S.C.A. § 1151 as due to inadequate VA treatment.  The Board noted that in his written statements and March 2010 hearing testimony, the Veteran repeatedly asserted that his vertigo and dizziness first manifested shortly after he underwent a VA mastoidectomy in 1976 at the Asheville VA Medical Center.  He reported that he has been unable to get any records pertaining to that surgery.  

In the remand, the Board instructed the AMC/RO to clarify whether the Veteran wished to pursue a claim under 38 U.S.C.A. § 1151, and if so, to provide him with appropriate notice.  The Board further directed that efforts be made to obtain any records pertaining to the surgery.  

In September 2010, the RO notified the Veteran and requested clarification regarding his claim.  In August 2011, the Veteran submitted a statement that indicated his desire to pursue the claim under 38 U.S.C.A. § 1151; however, the AMC/RO did not provide him proper notice of the requirements to substantiate the claim.  In the same statement, the Veteran reported that he was unsuccessful in his attempts to obtain records from the Asheville, NC VAMC.  To date, the AMC/RO has made no attempt to obtain these records.  Thus, the case must be remanded again for further development.      

The claims for compensation for vertigo and tinnitus under 38 U.S.C.A. § 1151 are inextricably intertwined with the claims of service connection and the claims under section 1151 must be adjudicated by the RO prior to adjudication of the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The AMC/RO should provide the Veteran with proper notice to substantiate his 38 U.S.C.A. § 1151 claims, complete all appropriate development (to include requesting medical records from the VAMC Asheville) and then adjudicate the 1151 claims.  The claims for compensation under Section 1151 have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over those claims and they are referred to the AOJ for appropriate action.   

The nonadjudicated inextricably intertwined Section 1151 claims must be properly adjudicated by the AMC/RO before the Board can readjudicate the claims for service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with appropriate notice of the requirements to substantiate the claim for compensation based on inadequate VA treatment under 38 U.S.C.A. § 1151.  A copy of the notice letter must be associated with the claims file.

2. The RO/AMC should take all appropriate action necessary to obtain records pertaining to the Veteran's mastoidectomy surgery.  Specifically, records dated in 1976 or 1977 from VAMC in Asheville, North Carolina, that have been identified by the Veteran in his August 2011 statement, should be obtained.  Document any such efforts to obtain these records.

3. Thereafter, adjudicate the Veteran's claims for compensation for vertigo and dizziness under 38 U.S.C.A. § 1151, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If adjudication of the inextricably intertwined 1151 claims results in a grant, the AMC/RO should consider this factor in readjudicating the claims for service connection vertigo and tinnitus. 

4. Thereafter, readjudicate the Veteran's claims for entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus, and entitlement to service connection for dizziness, to include as secondary to service-connected hearing loss and tinnitus, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


